                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:21-cv-00295-MR

ROMEAL BRICE,                    )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                             ORDER
                                 )
FNU MARLOWE, et al.,             )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1], filed under 42 U.S.C. § 1983. See 28 U.S.C. §§ 1915(e)

and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 7].

I.     BACKGROUND

       Pro se Plaintiff Romeal Brice is a pretrial detainee currently

incarcerated at Gaston County Jail (the “Jail”) in Gastonia, North Carolina.

He filed this action on June 22, 2021, pursuant to 42 U.S.C. § 1983, naming

as Defendants FNU Marlowe, identified as a Deputy at the Gaston County

Sheriff’s Office (“Sheriff’s Office”); Alan Cloninger, identified as the Sheriff of

Gaston County; and the Sheriff’s Office.1 [Doc. 6 at 2-3]. Plaintiff sues


1
 Plaintiff names the Sheriff’s Office as the Sheriff’s “Department/Jail.” [Doc. 1 at 3]. To
the extent Plaintiff also intends to sue the Gaston County Jail, the Court addresses this
claim below.


         Case 3:21-cv-00295-MR Document 10 Filed 09/07/21 Page 1 of 7
Defendants Marlowe and Cloninger in their individual and official capacities

and purports to sue Defendant Sheriff’s Office in these capacities as well.

[Id.]. Plaintiff alleges that on May 23, 2021 between 10:30 a.m. and 12 p.m.

in F-Block at Gaston County Jail the following occurred.

            Deputy/Jailer Marlowe told me to go to my cell before
            he beats my ass. Marlowe started to walk towards
            me in a vengeful, raging manner. I was afraid of what
            he might do so I ran to my cell. Marlowe chase me
            stating “I’m going to beat your ass boy.” I ran inside
            my cell closed the door and lay facedown on the
            ground with my arms spread out in surrender.
            Marlow came into my cell, dropped both his knees in
            my back and while handcuffing me he delivered
            blows to my sides, ribs, and back of my head. I yelled
            out that he was beating me and he started to mush
            my head and face to the cement floor while delivering
            blows to my ribs, calling me a bitch. He tightened
            handcuffs, while twisting and squeezing my already
            injured left hand wrist, and arm. I yelled out he was
            hurting me, he lifted me off the ground and marched
            me out of the dorm down to booking the whole time
            squeezing, and twisting my arms and wrist very
            painfully. I told him I have nerve damage in my left
            wrist and arm due to having surgery for a K-9
            crushing my bones. That only made him use more
            force on my arm maliciously squeezing, twisting, and
            tightening cuffs.

[Doc. 1 at 5-6, 8 (errors uncorrected)].    Plaintiff alleges that Defendant

Cloninger “is the Sheriff and condones in the actions of his employees, and

is held accountable for there actions.” [Doc. 1 at 8 (errors uncorrected)]. As

to Defendant Sheriff’s Office, Plaintiff alleges that it is “overall held


                                      2

        Case 3:21-cv-00295-MR Document 10 Filed 09/07/21 Page 2 of 7
accountable for the actions taken against [Plaintiff].” [Id.].    Plaintiff makes

no allegations specific to the Gaston County Jail. [See Doc. 1].

      Plaintiff claims that this conduct violated his rights under the Eighth and

Fourteenth Amendments to be free from cruel and unusual punishment and

excessive force. [Id. at 3].

      Plaintiff claims that he suffered physical and emotional injury from the

assault by Defendant Marlowe and that he requested, but was denied,

immediate medical attention. He claims he was “told to fill out a sick call,

that would take days to be seen on, and cost [Plaintiff] $20.” Plaintiff alleges

that as of June 16, 2021, he had not been treated or seen by a doctor. [Id.

at 7]. Plaintiff seeks monetary relief. [Id. at 6].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.


                                         3

        Case 3:21-cv-00295-MR Document 10 Filed 09/07/21 Page 3 of 7
       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       The Fourteenth Amendment “protects a pretrial detainee from the use

of excessive force that amounts to punishment.” Graham v. Connor, 490

U.S. 386, 395 n.10 (1989). To state an excessive force claim, a pretrial

detainee must show only that the force “purposely or knowingly used against

him was objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389

(2015). The standard for assessing a pretrial detainee’s excessive force


                                        4

          Case 3:21-cv-00295-MR Document 10 Filed 09/07/21 Page 4 of 7
claim is “solely an objective one.” Id. In determining whether the force was

objectively unreasonable, a court considers the evidence “from the

perspective of a reasonable officer on the scene, including what the officer

knew at the time, not with the 20/20 vision of hindsight.” Id. (citing Graham,

490 U.S. at 396).

         Taking Plaintiff’s allegations as true and giving Plaintiff the benefit of

every reasonable inference, he has stated a claim against Defendant

Marlowe under the Fourteenth Amendment based on the use of excessive

force.     Plaintiff’s excessive force claim under the Eighth Amendment,

however, will be dismissed. The Eighth Amendment does not apply to pre-

trial detainees as Plaintiff here. See Kingsley, 576 U.S. at 395-97.

         Plaintiff has failed to state a claim against Defendants Cloninger and

Sheriff’s Office. Defendant Sheriff’s Office is not a “person” subject to suit

under § 1983.2 See Brooks v. Pembroke Cty. Jail, 722 F. Supp. 1294, 1301

(E.D.N.C. 1989). Furthermore, Defendant Cloninger is named only in his

supervisory capacity. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978) (stating that liability under § 1983 is personal in nature, and the

doctrine of respondeat superior does not apply). The Court will, therefore,



2
 Gaston County Jail would also be dismissed as a Defendant on this ground, to the extent
Plaintiff intended to name it as a Defendant.
                                           5

           Case 3:21-cv-00295-MR Document 10 Filed 09/07/21 Page 5 of 7
dismiss Defendants Cloninger, Sheriff’s Office, and Gaston County Jail on

initial review.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Plaintiff’s

Complaint against Defendant Marlowe for violation of Plaintiff’s Fourteenth

Amendment rights based on the use of excessive force survives initial

review.    Plaintiff’s Eighth Amendment claim and Defendants Cloninger,

Sheriff’s Office, and Gaston County Jail are dismissed.

                                   ORDER

      IT IS THEREFORE ORDERED that Defendants Alan Cloninger,

Gaston County Sheriff’s Department, and Gaston County Jail and Plaintiff’s

claim based on the violation of his rights under the Eighth Amendment are

DISMISSED on initial review under 28 U.S.C. § 1915(e).

      The Clerk of Court is instructed to mail a blank summons to Plaintiff to

fill out and identify Defendant Marlowe for service of process, and then return

the summons to the Court. Plaintiff is required to provide the necessary

information for the U.S. Marshal to effectuate service on Defendant Marlowe.

When the Court receives the summons from Plaintiff, the Clerk shall direct

the U.S. Marshal to effectuate service upon Defendant Marlowe.




                                       6

          Case 3:21-cv-00295-MR Document 10 Filed 09/07/21 Page 6 of 7
     The Clerk is also instructed to update the docket in this matter to reflect

Plaintiff’s correct NCDPS Offender Number, 0916918, and to mail Plaintiff a

copy of Docket No. 7, which was returned as undeliverable.

     IT IS SO ORDERED.              Signed: September 6, 2021




                                       7

       Case 3:21-cv-00295-MR Document 10 Filed 09/07/21 Page 7 of 7
